REASONS FOR ALLOWANCE
	
Claims 1, 5-8, 12-15, 19, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In view of the specification (paragraph 0050, pages 13-14), the “computer readable storage medium” as recited in claims 15, 19, and 20 is understood to exclude all non-statutory embodiments such as signal or carrier wave.
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15 as amended above.  

The features as recited in independent claims 1, 8, and 15: “allocating the available resources in one of a plurality of modes comprising a first mode and a second mode, based at least in part on the comparison and a number of queued operations; based on a determination that the operation requires one resource, determining whether a resource queue is empty; responsive to a determination that the resource queue is empty, allocating the available resources in a first mode wherein the first mode allows a last single resource to be allocated; responsive to a determination that the resource queue is not empty, snooping a head of the resource queue, and allocating the available resources in the first mode responsive to the head of the resource queue; 2Response to Office Action Dated January 8, 2021 Application No.: 16/285,328 Docket No.: P201805487US01 responsive to snooping the head of the resource queue, determining whether a queued operation is a consequence of a previously initiated operation; based on a determination that the queued operation is the consequence of the previously initiated operation, allocating the available resources in the first mode; otherwise, preventing allocation of the available resources”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry or a general nature or relating to the status of this application should
be directed to the TC 2100 Group receptionist: (571) 272-2100.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/Primary Examiner, Art Unit 2199